 488
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
358 NLRB No. 58
 
Des Moines Cold Storage, Inc.
 
and
 
General Team 
a
nd 
Truck Drivers,
 
Helpers 
a
nd Warehousemen, 
Local 90
. 
 
Case 18

CA

0
19653
 
June 
15
, 2012
 
DECISION AND ORDER
 
B
Y 
M
EMBERS 
H
AYES
,
 
G
RIFFIN
,
 
AND 
B
LOCK
 
On August 17, 2011, Administrative Law Judge Earl 
E. Shamwell Jr. issued the attached decision.  The R
e-
spondent filed exceptions with supporting argument. 
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
m
ember panel.
 
The Board has considered the decision and the record 
in light of the exceptions and argument and has decided 
to affirm the judge

s rulings,
1
 
findings,
2
 
and conclusions, 
as discussed and modified below, and to adopt the re
c-
ommended Order as mod
ified and set forth in full below.
 
For the reasons set forth in the judge

s decision, we 
agree that credited testimony shows that a successor co
l-
lective
-
bargaining agreement between the Union and the 
Respondent was already in effect on July 20, 2010,
3
 
and 
that this agreement, like its predecessor, provided for the 
Respondent to pay 100 percent of bargaining unit e
m-
ployees

 
health insurance premiums.  In fact, the R
e-
spondent made such payments until August 1.  On July 
20 and 23, however, the Respondent direc
tly informed 
unit employees that they would be required to pay a po
r-
tion of their health insurance premium.  The Respondent 
also informed the employees of a new set of options for 
coverage, and told them they would not have coverage if 
they did not choose 
one of the offered plans.  Thereafter, 
the Respondent unilaterally imposed the announced 
changes.    
 
The judge found that the Respondent violated Section 
8(a)(5) and (1) of the Act by unilaterally modifying the 
terms of the collective
-
bargaining agreement
, 
and
 
by 
unilaterally making changes in the unit employees

 
health insurance benefits without first notifying the U
n-
                                        
                  
 
1
 
We 



d-
ent offered no medical evidence to support its claim that  Mue
lhaupt 
was unable to appear at the hearing.  See 
Valley West Welding Co., 
265 
NLRB 1597
 
fn. 3
 
(1982)
. Moreover, even if the affidavit were admi
t-
ted, it would not affect the outcome of the case.
 
2
 
The Respondent has excepted to some of the judge

s credibili
ty 
findings. The Board

s established policy is not to overrule an admini
s-
trative law judge

s credibility resolutions unless the clear preponde
r-
ance of all the relevant evidence convinces us that they are incorrect. 
Standard Dry Wall Products
, 91 NLRB 544 (
1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 
3
 
All dates are in 2010.
 
ion and giving it an opportunity to bargain.
4
  
The judge 
thereby invoked two separate theories of violation.  As 
the Board has explained,
 
 
T
he 

unilateral change

 
case and the 

contract 
modification

 
case are fundamentally different in 
terms of principle, possible defenses, and remedy. In 
terms of principle,
 
the 

unilateral change

 
case does 
not require the General Counsel to show the exis
t-
ence of a contract provision; he need only show that 
there is an employment practice concerning a ma
n-
datory bargaining subject, and that the employer has 
made a significant change thereto 
without bargai
n-
ing
. The allegation is 
a failure to bargain
. In the 

contract modification

 
case, the General Counsel 
must show a contractual provision, and that the
 
e
m-
ployer has modified the provision. The allegation is 
a failure to adhere to the contract. In terms of d
e-
fenses, a defense to a unilateral change can be that 
the union has waived its right to bargain. A defense 
to the contract modification can be that the union has 
consented to the change. In terms of remedy, a re
m-
edy for a unilateral change is to bargain; the remedy 
for a contract modification is to honor the 
contract.
5
 
 
 
Inasmuch as we agree with the judge that a contract 
providing for employer payment of 100 percent of health 
care premiums was in effect when the Respondent r
e-
quired employees to assume a share of premium pa
y-
ments or lose health care coverage, 
we conclude that the 
Respondent unlawfully modified the contract without the 
Union

s consent, and we shall provide the appropriate 
remedy for this violation.  We find it unnecessary to pass 
on whether, absent an extant contractual provision, the 
Respondent
 
made an unlawful unilateral change without 
affording the Union advance notice and opportunity to 
bargain.
6
 
 
                                        
                  
 
4
 
The 
judge also found that the Respondent violated Sec. 8(a)(5) by 
bypassing the Union and dealing dire
ctly with unit employees concer
n-


l-
ity
-
based findings that the Union did not give the Respondent permi
s-
sion to speak dir
ectly to employees about this matter.  As previously 

 
5
 
Bath Iron Works Corp
., 345 NLRB 499, 501 (2005)
,
 
affd. sub nom
.
 
Bath Marine Draftsmen

s Assn.
 
v. NLRB
,
 
475 F.3d 14 (
1
st
 
Cir. 200
7). 
 
 
6
 
Accordingly, the judge

s conclusions of law 
are amended by dele
t-
ing par. 4(c
).
  
Without reaching the issue, we note that even if, as the 
Respondent contends, no contract was in effect as of July 20 when the 
Respondent announced and claimed
 
to have put in motion its changes 

e-
spondent violated Sec. 8(a)(5) and (1) of the Act by failing to give the 
Union adequate notice and an opportunity to bargain before unilaterally 
changing e

 
 DES MOINES COLD STOR
AGE
,
 
INC
.
 
 
489
 
On about August 10, the Union filed a grievance over 
the Respondent

s modification of unit employees

 
health 
care coverage.  On August 24, the Unio
n requested i
n-
formation about the newly instituted health care plans in 
order to facilitate processing of the grievance.  The R
e-
spondent did not reply to this request.  The judge found 
that the Respondent thereby violated Section 8(a)(5) and 
(1).
 
The Respo
ndent excepts to the judge

s rejection of its 
argument that it was not required to provide the info
r-
mation because the grievance was untimely filed.  The 
judge essentially reasoned that the Respondent did not 
make a contemporaneous reply raising this point
 
in r
e-
sponse to either the grievance or the subsequent info
r-
mation request, and it therefore could not raise a timel
i-
ness defense nunc pro tunc in this litigation.  Accordin
g-
ly, he concluded that the Respondent was obligated to 
supply the 

clearly relevant

 
information requested by 
the Union.  
 
We agree with the judge, for the reason stated in his 
decision, that the Respondent refused to provide relevant 
information requested with respect to the processing of a 
grievance about bargaining unit employees

 
hea
lth care 
coverage.
7
  
Moreover, it is well established that an e
m-
ployer is required to provide such information regardless 
of the potential merits of a grievance.  E.g., 
Schrock Ca
b-
inet Co.,
 
339 NLRB 182, 182 fn. 6 (2003).  This princ
i-
ple applies even if th
e employer has a colorable proc
e-
dural defense to the grievance.  See, e.g., 
NLRB v. Acme 
Industrial Co.
, 385 U.S. 432, 438 (1967).  Consequently, 
even if the Respondent could maintain a valid timeliness 
defense against the grievance, it unlawfully refused 
to 
provide the requested relevant information.  
 
A
MENDED 
R
EMEDY
 
Having found that the Respondent violated Section 
8(a)(5) and (1) of the Act by its midterm modification of 
unit employees

 
health care coverage, we shall require 
the Respondent to restore and maintain the health insu
r-
ance benefits provided for unit employees under the co
l-
lective
-
bargaining agreement effective from April 1, 
2010
,
 
until March 31, 2013.  In addition, the Respond
ent 
shall reimburse unit employees for any expenses resul
t-
ing from the modification of the collective
-
bargaining 
agreement, as set forth in 
Kraft Plumbing & Heating
,
 
252 NLRB 891, 891 fn. 2 (1980), enfd. mem. 
661 F.2d 
940 (9th Cir. 1981)
, such amounts to be computed in the 
manner set forth in 
Ogle Protection Service
, 183 NLRB 
                                        
                  
 
7
 

p-
tively relevant (even in the absence of a grievance), and the Respondent 
has not rebutted the presumption here.   
We 
therefore 
do
 
not rely on the 
judg


 
682 (1970)
, enfd. 
444 F.2d 502 (6th Cir. 1971)
, plus i
n-
terest computed as set f
orth in 
New Horizons
,
 
283 NLRB 
1173 (1987), compounded daily as prescribed in 
Ke
n-
tucky River Medical Center, 
356 NLRB 
6
 
(2010), enf. 
denied on other grounds sub nom. 
Jackson Hospital 
Corp. v. NLRB, 
647 F.3d 1137 (D.C. Cir. 2011).
 
ORDER
 
The National Labor Relations Board orders that the 
Respondent, Des Moines Cold Storage, Inc., Des 
Moines, Iowa, its officers, agents, successors, and a
s-
signs, shall
 
1. Cease and desist from 
 
(a) Bypassing the Union and dealing directly with unit 
employees 
concerning their health insurance benefits or 
any other matter regarding their wages, hours, and other 
terms and conditions of employment.
 
(b) Modifying the terms of the collective
-
bargaining 
agreement without the Union

s consent.
 
(c) Failing and refusing 
to furnish the Union with r
e-
quested information that is relevant and necessary to the 
Union

s performance of its functions as the collective
-
bargaining representative of the Respondent

s unit e
m-
ployees.
 
(d) In any like or related manner interfering with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a) Restore to bargaining unit employees the contra
c-
tual heal
th insurance benefits and coverage they enjoyed 
before the Respondent unlawfully modified the benefits 
and coverage in August 2010, and make all bargaining 
unit employees whole for all losses they may have su
f-
fered as a result of the Respondent

s unlawful 
actions in 
the manner set forth in the 
a
mended 
r
emedy section of 
this decision.
 
 
(b) Furnish to the Union in a timely manner the i
n-
formation requested by the Union in its letter dated A
u-
gust 24, 2010.
 
(c) 
Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desi
g-
nated by the Board or its agents, all payroll records, s
o-
cial security payment records, timecards, personnel re
c-
ords and reports, and all other reco
rds, including an ele
c-
tronic copy of such records if stored in electronic form, 
necessary to analyze the amount due under the terms of 
this Order.
 
(d) Within 14 days after service by the Region, post at 
its facilities in Des Moines, Iowa, copies of the att
ached 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
490
 
notice marked 

Appendix.

8
 
Copies of the notice, on 
forms provided by the Regional Director for Region 18, 
after being signed by the Respondent

s authorized repr
e-
sentative, shall be posted by the Respondent and mai
n-
tained for 60 consecutive days in c
onspicuous places 
including all places where notices to employees are cu
s-
tomarily posted. In addition to physical posting of paper 
notices, notices shall be distributed electronically, such 
as by email, posting on an intranet or an internet site, 
and/or ot
her electronic means, if the Respondent custo
m-
arily communicates with employees by such means.
9
  
Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or co
v-
ered by any other material. In the event that, dur
ing the 
pendency of these proceedings, the Respondent has gone 
out of business or closed the facilities involved in these 
proceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current e
m-
ployees and former emp
loyees employed by the R
e-
spondent at any time since July 20, 2010.
 
(d) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-
sponsible official on a form provided by the Region a
t-
testing to the steps that 
the Respondent has taken to 
comply.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we vi
o-
lated Federal labor law and has ordere
d us to post and obey 
this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of 
these protected 
activities.
 
 
W
E WILL NOT
 
bypass the Union as our employees

 
e
x-
clusive collective
-
bargaining representative by dealing 
                                        
                  
 
8
 
If this Order is enforced by a judgment of a United States court of 
appeals, the words on the notice reading 

Posted by 
Order of the N
a-
tional Labor Relations Board

 
shall read 

Posted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.

 
9
 
For the reasons stated in his dissenting opinion in 
J. Picini Floo
r-
ing
, 356 NLRB 
11
 
(2010), Member Hayes would not require electronic 
distribution of the notice.
 
directly with unit employees concerning their health i
n-
surance benefits or any other matter regarding their wa
g-
es, hours, 
and other terms and conditions of employment.
 
W
E WILL NOT
 
modify the terms of our collective
-
bargaining agreement with the Union without the U
n-
ion

s consent.
 
W
E WILL NOT
 
refuse to provide to the Union re
quested 
information which is necessary and relevant to the U
n-
ion

s performance of its functions as our bargaining unit 
employees

 
exclusive collective
-
bargaining represent
a-
tive.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce 
you in the exercise of the rights 
listed above.  
 
W
E WILL
 
reinstate the same health insurance plan and 
benefits that were in effect for our bargaining unit e
m-
ployees before we implemented unilateral changes in 
those benefits about August 2010.
 
W
E WILL
 
make
 
whole, with interest, all our bargaining 
unit employees for any losses they may have suffered as 
a result of our unlawful unilateral modification of the 
health insurance provision of the collective
-
bargaining 
agreement which is effective from April 1, 201
0
,
 
through 
March 31, 2013.
 
W
E
 
WILL
 
furnish to the Union in a timely manner the 
information requested by the Union in its letter dated 
August 24, 2010.
 
D
ES 
M
OINES 
C
OLD 
S
TORAGE
,
 
I
NC
.
 
 
Abby E. Schneider, Esq. 
and
 
Pamela W. Scott, Esq., 
for the 
General Counsel
.
 
Michael J. Carroll, Esq. (Babich Goldman, P.C
), of Des 
Moines, Iowa, for the Respondent.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
E
ARL 
E.
 
S
HAMWELL 
J
R
.
, Administrative Law Judge.  This 
case was heard by me in Des Moines, Iowa, on May 18, 2011, 
upon an original char
ge filed by General Team and Truck Dri
v-
ers, Helpers and Warehousemen, Local 90 (the Union) on Jan
u-
ary 13, 2011, against Des Moines Cold Storage, Inc. (the R
e-
spondent).  The Union filed amended charges against the R
e-
spondent on January 18 and February 3, 20
11.
 
On March 29, 20011, the Regional Director for Region 18 of 
the National Labor Relations Board (the Board) issued a co
m-
plaint against the Respondent alleging that the Respondent 
violated Section 8(a)(
5
) and (
1
) of the National Labor Relations 
Act (the A
ct).  On or about April 13 and 20, 2011, the R
e-
spondent timely filed its answers essentially denying the co
m-
mission of any unfair labor practices and asserting certain d
e-
fenses.
 
Based on my review and consideration of the entire record 
herein and my observ
ation of the witnesses and their demeanor, 
 DES MOINES COLD STOR
AGE
,
 
INC
.
 
 
491
 
along with the arguments and briefs submitted by the General 
Counsel and the Respondent,
1
 
I make the following
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
The Respondent is an Iowa corporation with an office and 
warehouse f
acilities in Des Moines, Iowa, and has engaged in 
the operation of warehouses providing cold storage services.  
During the calendar year ending December 31, 2010, the R
e-
spondent, in conducting its business operations, derived gross 
revenues in excess of $5
00,000.  During the calendar year en
d-
ing December 31, 2010, the Respondent
,
 
in conducting its 
business operations, purchased and received at its Des Moines, 
Iowa facilities goods valued in excess of $50,000 directly from 
points outside the State of Iowa.
 
B
ased on the credible evidence of record, I would find and 
conclude that at all material times, the Respondent is and has 
been an employer engaged in operations affecting commerce 
within the meaning of Section 2(2), (6), and (7) of the Act.
2
 
II
.
  
LABOR
 
ORGANIZATION
 
The Respondent admits, and I would find and conclude
,
 
that 
General Team and Truck Drivers, Helpers and Warehousemen, 
Local 90 is a labor organization within the meaning of Section 
2(5) of the Act.
 
III
.
  
THE APPROPRIATE UNIT
 
OF EMPLOYEES
 
The R
espondent admits that the following employees (the 
unit) constitute a unit appropriate for purposes of collective 
bargaining within the meaning of Section 9(b) of the Act.
 
 
All full
-
time and regular part
-
time dock workers, including 
fork lift operators, em
ployed at its Des Moines, Iowa facility, 
excluding all other employees, guards and supervisors as d
e-
fined in the Act.
 
IV
.
  
BACKGROUND AND UNDIS
PUTED FACTS
3
 
The Respondent operates two refrigerated warehouses at its 
principal place of business in Des Moines
, Iowa; the two war
e-



primarily meats.
 
                                        
                  
 
1
 
The Charging Party did not file a brief
.
 
2
 

q
uestionnaire on 
c
o
m-
merce 
i
nformation dated February 9, 2011, and signed by 
Edward C. 
Muelhaupt, vice president of the Company.  Muelhaupt testified at the 
hearing and stated that he, along with his father and uncle, comprise the 

n-
cluding the times material to this li
tigation, he was responsible for 
general oversight of the business and its operations.  I would find and 
conclude that based on his testimony and the contents of the questio
n-
naire E.C. Muelhaupt submitted to the Board during the investigatory 
phase of this
 
matter that the Respondent is an employer within the 
meaning of the Act.
 
3
 
In this section, I have determined that matters covered are either 
undisputed by the parties or are simply supported by the documentary 
and testimonial evidence submitted by the pa
rties.  Where the evidence 
of record differs from these factual determinations, I have credited the 
testimony that supports the determinations made here.
 

(Chuck) Muelhaupt, his son, Edward
 
Charles Muelhaupt (E.C.), 

2009, E.C. has served as vice president of the Company, in 
which capacity he has general oversight of business develo
p-
ment and operations.  Plant managers at the Sout
h and East 
Plant report to E.C.
4
 
The Respondent employs about 15 workers who have no o
f-
ficial job titles but are simply designated dockworkers who are 
assigned to either the South or East plant facilities.  These 
dockworkers com
prise the current bargaining unit represented 

y-
ees for many decades.
 
During the spring of 2010, the Respondent and the Union 
commenced negotiations for a new collective
-
bargaining 
agreement to replac
e the then
-
existing contract set to expire on 
March 31, 2010.  Negotiations for the new agreement were not 

verbally agreed to an extension; some time in May 2010, the 
new collective
-
bargaining
 
agreement was ratified by the ba
r-
gaining unit members.  However, the agreement was not fo
r-
mally signed by the Union and the Respondent until July 23, 
2010.  The term for the new contract was April 1, 2010, 
through March 31, 2013.
 
However, on July 20, 2010
, the Respondent through E.C. 
scheduled a meeting with the bargaining unit employees at the 
East plant and met with them at 4:30 p.m. on that day.  At this 
meeting, E.C. and a representative of the insurance company 

proposal for chan
g-

that the employees had to pay for a portion of the premiums 
associated with their health insurance coverage, and provided 
the employees with certain information regarding their 
options 
for coverage as well as the date on or before which the emplo
y-
ees had to decide to enroll or not in the insurance plan.  E.C. 
informed the employees at the July 20 meeting that if they did 
not choose one of the proffered plans, they would not have 
insurance coverage through Des Moines Cold Storage.  On July 
23, 2010, the Respondent convened another meeting with the 
South plant employees and presented to them the same pr
o-
posals and options.  All bargaining unit members were given 
the week of July 26,
 
2010, to provide enrollment information if 
they desired to have health insurance coverage through the 
Company.
 
The Union protested the actions of the Respondent, first by 
meeting with Chuck Muelhaupt and later with E.C. and then by 
letter to Chuck request
ing that the Company cease and desist 
from directly bargaining with unit employees and implementing 
the changes to the health insurance provisions of the collective
-
bargaining agreement.
5
 
On or about August 11, 2010, the Union through its steward 
filed a g

                                        
                  
 
4
 
Based on his testimony and other credible evidence of record, I 
would find and conclude that E.C. is
 
a supervisor and/or agent of the 
Respondent within the meaning of Sec. 2(11) and (13) of the Act.
 
5
 
The Union took these steps within days of the July 20 meeting 
through July 29, 2010.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
492
 
of the insurance plan proposals.
6
  
This grievance alleging a 
violation of the new contract had not been resolved as of the 
date of the hearing.
 
On about August 24, 2010, the Union sent a letter to the R
e-
s
pondent requesting certain information about the health insu
r-
ance plans now in place so that the grievance could be pr
o-
cessed.  The Respondent never responded to this letter request.
 
On September 9, 2010, the Union sent another letter to the 
Respondent req
uesting among other things that the Company 
schedule a meeting to select an employer and a union repr
e-
sentative for a contract
-
mandated joint settlement board, and 

grievance to arbitration.  The Re
spondent did not respond to 
this letter.
 
V
.
  
THE UNFAIR LABOR PRA
CTICE ALLEGATIONS
 

o-
posed implementation of the new health insurance plan on July 
20 and 23, 2010, and the actual implementation thereof e
ffe
c-
tive August 1, 2010.
 
Accordingly, the complaint essentially alleges that the R
e-
spondent violated Section 8(a)(5) and (1) of the Act by not 
providing prior notice to the Union and affording the Union an 
opportunity to bargain over the proposed health in
surance 
changes; failing and refusing to recognize and bargain in good 
faith with the Union over the proposed changes; bypassing it 
and dealing directly with unit employees on July 20 and 23, 
2010, concerning the proposed changes; not providing notice to 
t
he Union or allowing it to be present at the meetings of unit 
employees on July 20 and 23; unilaterally offering unit e
m-
ployees a new health insurance plan option; unilaterally requi
r-
ing the employees to pay a portion of the insurance premiums; 
and unilate

-
bargaining 
agreement.
 
The complaint also alleges that the Respondent violated Se
c-
tion 8(a)(5) and (1) on or about August 24, 2010, by failing and 
refusing to furnish the Union with certain requested info
r-
mation deeme

r-
formance of its duties as the exclusive collective
-
bargaining 
representative of the unit employees.
 
VI
.
  
THE GENERAL COUNSEL

S WITNESSES
 
Pat Navin testified that he is employed by the Union as its 
business age
nt and has served in that capacity for the past 5 
years including all times material to the instant controversy; 
according to Navin, for the last 3 years he was assigned to re
p-

-
member unit of dockworker e
m-
ployees.  Noting that the
 

r-
ally employed to unload trucks and store foodstuffs at the r
e-
frigerated warehouses, Navin stated that, to his knowledge, the 
Union has represented them as far back as the 1930s.
 
Navin related that the most recent contract
 
negotiations took 
place in the spring of 2010

March

and that he, along with 
employee Scott Winters who served as steward, conducted the 
negotiations on behalf of the dockworkers; the management 
team was comprised of the Muelhaupts

Charles, who is r
e-
                                        
                  
 
6
 
The Union filed the grievance the day after the first insurance pr
e-
m

 
ferred
 

,

7
  
Accor
d-
ing to Navin, the Muelhaupts, Winters, and he met once in 
April and once in May.  Navin described the negotiations as 
low pressure with few contested issues.  Navin stated that he 
raised the issue of h
ealth insurance during the negotiations.
 
Navin said that at the time the Teamsters were offering an 
insurance plan through its Central States Fund and he believed 
that this plan was more economical than the plan currently in 
place at Des Moines Cold Storag
e.  However, according to 
Navin, when he broached the matter to the Muelhaupts, they 
said they were not interested in making any changes to the i
n-
surance plans and offered no proposals regarding health insu
r-
ance.
 
Navin noted that he was familiar with the C

regarding employee health insurance prior to the 2010 negoti
a-
tions and that the Respondent had always provided unit e
m-
ployees with health insurance benefits for which the Company 
paid 100 percent of the premium costs; employees did not co
n-
tribute towards these costs, but only paid plan copays and d
e-
ductibles where applicable.
 
Navin identified the collective
-
bargaining agreement imm
e-
diately preceding the latest one, the terms of which covered 
April 1, 2007, through March 31, 2010, and stated
 
that in 
a
rticle 
14 dealing with insurance and specifically in part (B), the E
m-

8
 
and, further, pursuant to 
this provision, the employees never paid any portion of their 
health insurance premiums.
 
Navin testified that th
e negotiations for the new contract did 
not conclude until May 2010.  Navin noted that this required 
the parties to agree in April to a verbal extension of the old 
contract.  Be that as it may, Navin said the new contract was 
ratified by his members and th
e Company in May and there 
certainly were no outstanding contractual issues.  Navin said 
that he did not know that the current insurance plan was up for 
renewal at the time and neither of the Muelhaupts mentioned 
that the plan had to be renewed during the 
negotiations.
 
Navin, however, stated that the contract was not formally e
x-
ecuted until July 2010.  Navin also noted that irrespective of the 
later execution date, the terms of the new contract, such as the 
new pay rates, were put into effect as of April 1,
 
2010;
9
 
the 
formal signing of the agreement was merely delayed.  Navin 
explained how this happened.
 
                                        
                  
 
7
 
Charles Muelhaupt did not testify at the hearing.  I was informed 

elder Muelhaupt was unable to attend the hearing, or ot
herwise partic
i-

counsel proffered an affidavit from the elder Muelhaupt, but I declined 
to receive it.
 
8
 
This contract is contained in R. Exh. 2.  
a
rt. 14(B) in pertinent part 
states:
 
Af
ter 
an employee has met there [sic] thirty [30] day probation period 
the Employer agrees
 
to pay health and welfare benefits. After an e
m-
ployee has accumulated three (3) years of
 
service, the Employer 
agrees to pay Health and Welfare payments for all period
s due during
 
the year on such employee without exception.
 
9
 
Navin identified GC Exh. 3 as the agreement between the Union 
and the Respondent effective April 1, 2010, through March 31, 2013.
 
 DES MOINES COLD STOR
AGE
,
 
INC
.
 
 
493
 
According to Navin, he maintained copies of the various co
l-
lective
-
bargaining agreements with the Respondent in his co
m-
puter.  However, in May 2010, his com
puter was infected by a 

including the ratified agreement with the Respondent.  Accor
d-
ingly, Navin said he had to retype the entire contract which cost 
him time.
10
 
Navin stated that he was real
ly not concerned about the ma
t-
ter because of the relationship the Union and the Company 
enjoyed.  According to Navin, the Respondent was simply not a 
high pressure shop and, moreover, everything was agreed to 

and effect.  
Navin said that the signing was a mere formality to him and, in 
fact, took place on July 23, 2010; he and Chuck signed off on 

11
 
However, Navin said that he had a later conversation with 
E.C. who to
ld him that there was not a signed agreement, or at 
least he (E.C.) did not have a copy.  Accordingly, Navin said 
that he went back to the Company on July 26 and he discovered 
that the last two pages of the agreement were missing from the 

.  Navin said he could not explain why they 
were missing.  Navin went on to say that he had made three 
copies of the agreement

one for the Company, one for the 
International, and one for Local 90.  However, on July 26, b
e-
cause the signature pages were miss
ing, he and Chuck re
-
signed the contract but dated it July 26 for accuracy.  Navin 
stated that, nonetheless, the contract was identical to the co
n-
tract he and Chuck signed on July 23.  Navin stated that the 
E


health insurance premiums was unchanged under the new co
n-
tract irrespective of whether it was formally signed on July 23 
or 26, and there was no dispute about this on either date.
 
Navin stated that before the signing of the agreement on July 
23, 
he received a call from Winters on July 20, who informed 
him that the Respondent was about to make changes in the 
health insurance plans and had scheduled a meeting with e
m-
ployees at 4:30 p.m. that day at the 
e
ast 
p
lant.  Navin said he 
immediately placed a
 
call to Chuck who did not return his call; 
whereupon, Navin decided to go to the plant that very day.
 
Navin testified that upon arrival he saw E.C. in the employee 
breakroom and motioned to him to come out to the hallway 
where he queried E.C. about the me
eting and its purpose.  A
c-
cording to Navin, E.C. told him that the meeting was being 
called to discuss different (health) insurance plans the Comp
a-
ny would be offering and the percentage (of premiums) the 
employees would have to pay.
 
Navin said that he pro
tested this and told E.C. that first, he 
could not directly bargain with the unit employees and, second, 
he could not unilaterally change the provisions of the new co
n-
tract and that he should immediately cease and desist any mee
t-
                                        
                  
 
10
 
Navin also conceded that when he retyped the new agreed
-
upon 
contract, he left off a line in art. 14(B), the health insurance provision 

benefits after the employee met his 30
-
day probation
 
period.  However, 
Navin stated that, nonetheless, the parties had during negotiations 
agreed that art. 14(B) did not change at all from the previous contract.
 
11
 
See GC Exh. 10, the contract that Navin said that Chuck Mue
l-
haupt and he signed on July 23, 20
10.
 
ing with the employees.  Na
vin stated he left the matter at that 
and decided not to attend the meeting to avoid giving any cre
d-
ibility (as he put it) to the meeting.  However, as he was leaving 
the premises, Navin said he asked Winters to report to him 
what had transpired at the mee
ting.
 
Later that day, Navin said that Winters advised him that at 
this meeting the Company offered three different health plan 
options and the employees were instructed to choose one; a
c-

i-
ated with
 
all of the plans.  Navin stated that he instructed Wi
n-
ters not to sign on to any of the options until he had a chance to 
discuss the matter with Chuck.
 
While not sure of the date, Navin testified that he spoke to 
Chuck who assured him that the Company was
 
going to conti
n-
ue paying 100 percent of the premiums as it had in the past, but 
that the Company might have to look at another insurance plan 
(provider).
 
Navin said he told Chuck that irrespective of the plan(s) the 
Company was looking at, the benefits wo
uld have to be ident
i-
cal in terms of benefits to the new contract.  Navin said that he 
left this meeting believing that the issue had been laid to rest, 

would continue to pay 100 percent of the prem
iums
.
 
However, Navin later learned that the matter was not r
e-
solved.  Navin related that Winters and employee Steve U
n-
derwood told him that E.C. had informed the unit that they had 
to sign up for one of the insurance plan options he was offering 
so that pa
yroll deductions could commence; otherwise, the 
employees would lose their insurance coverage through the 
Company.
 
Navin said this prompted him to speak to Chuck once more.  
According to Navin, Chuck again said that the Company was 
going to pay 100 percent
 
of the insurance premiums, but that 
E.C. was now in charge of the new insurance plan because  
Chuck understood that the old plan was no longer available.
 
Navin said that he then arranged to meet with E.C. to discuss 
the matter.  According to Navin, E.C. a
dvised him of the plans 
in question but then added that the employees would have to 
pay a portion of the premiums.  Navin said he told E.C. that he 
would not agree to any kind of premium copays for the e
m-
ployees. Navin related that he again admonished E.C.
, telling 
him he could not either directly bargain with the employees or 
unilaterally change the negotiated agreement.
 
Navin said the meeting ended with his saying to E.C. that if 
the old plan were no longer available, the Union was amenable 
to discussing 
a plan with comparable coverage but one without 
any employee premium contributions as per the contract that 
had been negotiated in May and was actually in force.  Navin 
said he made it clear that the Union was firm on this point

the 
Union would not agree t
o any plan calling for any employee 
premium contributions.
 
Navin testified that on July 27, 2010, he wrote to the Co
m-
pany and essentially advised Chuck that the Union opposed the 
unilateral change to health insurance provisions of the contract; 
reminded ma
nagement that the Union was (per the contract, 
a
rt. 
25) the authorized representative of the unit employees; and 
urged the Company to cease and desist from these impermiss
i-
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
494
 
ble actions.
12
  
According to Navin, the Respondent never r
e-
plied to this letter.
 
Arou
nd August 10, 2010, Navin stated that Winters advised 
that the employees were having deductions from their pay for 
health insurance premiums.  According to Navin, Winters 
asked him whether a grievance should be the appropriate r
e-
sponse and he told him to f
ile one.  Navin noted that Winters 
filed the grievance on August 11, 2010.
13
 
Navin said that after the grievance was filed, he again spoke 
to Chuck who said the Company was going to pay the insu
r-
ance premiums as it had in the past, but that E.C. was reviewi
ng 
other and different plans.  Navin volunteered that he enjoyed a 
pretty good relationship with Chuck and, in fact, admired him, 
but reluctantly said he had to inform him that what was going 
on with the insurance matter would result in a labor charge if 
t
he Company persisted.
 

grievance on August 24, 2010, he sent a letter to the Respon
d-
ent requesting certain information he thought would be helpful 
in the processing of the grievance and that he 
would need this 

14
  
Navin said that he believed 

of July 27, the matter was destined for arbitration so he needed 
the requested information to present the Unio

level.  Navin testified that he never received any response from 
the Respondent, let alone any of the requested information.
 
Along those lines, Navin said that he again wrote to Chuck 
on September 9, 2010, regarding the grievance and r
eminded 
him that the contract (in 
a
rt. 9) requires that grievances had to 
be referred to a 
j
oint 
b
oard comprised of a union representative 
and an employee representative for possible settlement.  Navin 
said that he advised the Company in this letter that s
ince it had 
not scheduled a 
j
oint 
b
oard, that a settlement evidently would 
not be had, and that the Union intended to advance the matter to 
arbitration.
15
 
                                        
                  
 
12
 
See GC Exh. 6, a copy of the letter and a copy of a certified return 
mail receipt dated July 27 and 29, 2010, respectively.
 
13
 


, 
2010.  The grievance refers to art. 14 of the contract

the health insu
r-
ance provisions

and states that on August 10, the Company forced 
bargaining unit employees to pay premiums for medical insurance.
 
14
 


l-



assurances that the Company wou
ld continue to pay 100 percent.  The 
letter also states that the Company was not complying with the contract 
and fulfilling its financial obligation as agreed.
 
The letter specifically requests a list of all bargaining unit emplo
y-
ees, the insurance plans cu
rrently covering them; suggested plans for 

c-
tions were spent.
 
See also GC Exh. 11, a copy of this letter and a copy of a certain 
mail receipt dated August 26, 2010.
 
15
 
See GC Exh. 12, a cop

2010.  See also GC Ex
h
. 13, a copy of the letter and a certified mail 
receipt dated September 13. 2010.
 
Scott Winters testified that he has been employed by Des 
Moines Cold Storage as a dockworker for about
 
16
-
1/2 years 
and has been a member of Local 90 for 15
-
1/2 of those years; 
for the past 1
-

steward.  Winters stated there are about 13 employees in the 
bargaining unit

8 at the East 
p
lant and about 5 at the South
 
p
lant facility.
 
Winters said that his duties as shop steward include handling 
grievances, accompanying employees subject to disciplinary 
action, and assisting with the negotiation of collective
-
bargaining agreements, a role he played in the last negotiati
ons 
that took place in early April 2010, along with Navin and 
Chuck and E.C. Muelhaupt.
 
According to Winters, the negotiations went fairly smoothly.  
Winters recalled that the Union sought and got a 40
-
cent 
an
 
hour wage increase and funeral leave for the e

-
parents.  According to Winters, nothing was said about health 
insurance which was somewhat surprising to him, considering 

case, Winters said that while he wondered about the in
surance 
subject, he left the negotiations feeling pretty good about what 
had transpired.  Winters conceded that he had no hand in draf
t-
ing the final agreement.
 
Winters noted that throughout his career with the Company, 
the employees have never paid any por
tion of the health insu
r-
ance premiums, that all of the contracts he had read during his 
time with the Company included basically the same language 
which required the Company to pay the health insurance pr
e-
miums.
16
 
However, Winters said that this changed in 
August 2010 
when he and the other unit employees had health insurance 
premiums deducted from his and their pay.  Winters related the 
events leading to this change.
 
Winters recalled that sometime in late July 2010 the R
e-
spondent distributed to the unit empl
oyees some paperwork 
relating to health insurance.  Winters stated that he did not r
e-
ceive his copies of the paperwork until the day of a meeting the 
Company had scheduled with the employees.  Winters said that 
on the day of the meeting employees approache
d him and asked 
if he knew what was going on, and at that time he discovered 

i-
cy that included an employee premium contribution.  Winters 
said the employees were very upset over this, but for his p
art he 
was not altogether sure what the meeting was about until it 
started.
 
Directing himself to the meeting, Winters said that E.C. led 
the presentation but the proposed changes were also explained 
by a representative from the insurance provider

Natalia. 
 
A
f-
ter the presentation, Winters said that he spoke up, saying that 
to him it appeared the Company was going to start making the 
employees pay premiums, and E.C. said that was correct.  Wi
n-
ters said that he told E.C. that this would violate the contract.  
According to Winters, E.C. said that the Company had to do 
                                        
                  
 
16
 
Winters stated that he did not participate in any negotiations, pr
e-
sumably, before being elected to the steward

e-
less, insisted that he knew what deductions came out of his paycheck, 
and health insurance premiums never were.  (Tr. 109.)
 
 DES MOINES COLD STOR
AGE
,
 
INC
.
 
 
495
 
this.  It could no longer afford to pay the premiums.  Winters 
said that he said nothing more at the meeting.
 
With regard to Navin, Winters stated that on the day of this 
meeting he called him and 
informed him of what was going 
on

that the Company was going to make employees pay pr
e-
miums

and that he needed to come to the plant.  Later, Wi
n-
ters said he observed Navin speaking with E.C. in the hallway 
near the meeting area for about 30 seconds to 1 mi
nute. A
c-
cording to Winters, the conversation ended but he recalled, as 

[Y]
ou 

said that E .C. did not respond and continued to the meeting. 
 
Winters said that Navin told him to call him when the meeting 
concluded.
 

r-
stood by all of the employees that if they did not choose one of 
the plans, they would not be covered by any insurance. 
 
After 
the meeting, Winters said a lot of employees were angry over 
the sudden change when they (and he) believed the contract had 
been executed in April and was in force.  Winters said he told 
the employees that he would call the Union and try to rectify 
the situation.
 
According to Winters, Navin and he discussed the need to 
have a meeting with management to put a halt to the change 
because the contract was in place (raises had been given) and 
nothing in the agreement permitted the health insurance change.
  
However, Winters said all of their efforts were to no avail; and 

plan.
17
 
Winters said that he filed a grievance on behalf of himself 
and the other unit members on August 11, 2011,
18
 
the day after 
the first of the premiums was deducted from his pay.
 
Winters said that he and Navin met with E.C. and Chuck a
f-
ter the filing and voiced their concerns.  According to Winters, 

m-
ploye
es needed to start paying the premiums.  According to 
Winters, the matter remains unresolved, including the grie
v-
ance.
 
Winters conceded that he could not recall either E.C. or 

m-
pany was going to p
ay 100 percent of the premiums.  Winters 


 
VII
.
  
THE RESPONDENT

S WITNESSES
 
Edward Charles Muelhaupt III, who goes by E.C., testifie
d
19
 
that he is and has been the vice president
-
elect of Des Moines 
Cold Storage for the past 2 years; he has worked for the Co
m-
                                        
                  
 
17
 
Winters volunteered that he had a sick wife and simply could not 
afford to be without insurance coverage.
  
It was his understanding that 
if he did not sign up, he would have no coverage through the Company.
 
Winters said that the choices offered by the Company were a single

person plan, a two
-
party plan; and a family plan.
 
18
 
Winters identified GC Exh. 7 as a c
opy of the grievance he filed 
over this matter.
 
19
 
E.C. Muelhaupt was also called as a witness by the General Cou
n-
sel who was permitted by me to examine him under Rule 611(c) of the 
Federal Rules of Evidence.
 
pany since 2004.  E.C. stated that his duties and responsibilities 

oper
ations.
 
E.C. stated that he was personally involved in the latest 
round of contract negotiations which began in late March 2010, 
and specifically the management negotiators were his father 
and himself; Navin and Winters comprised the union negotia
t-
ing team
.
 

e-
garding the events leading to the current litigation.  E.C. said 
that his first point of disagreement lay in the number of negot
i-
ating sessions

there were three, not two as related by Navin.  
And 
second, that when the old agreement expired in March 
2010, he believed that there was no contract in place until the 
new agreement was signed in late July 2010.  E.C. went on to 
say that this was so because all of the terms of the new agre
e-
ment were not re
solved until the signing, specifically the health 
insurance issue.
20
  
E.C. stated that the reason this issue was 
unresolved was because the Company did not know what the 
rates would be at the time negotiations commenced and that the 
rates did not become ava
ilable until late July from the insurance 

21
 
E.C. insisted that during the bargaining sessions that spring, 
neither he nor his father ever told Navin or Winters that the 

ance premiums 
would not change.  According to E.C., the Respondent put the 
insurance out for competitive bids through its insurance agent 
in the timeframe leading up to July 2010, at which time the 
Company was able to get the best deal then available.  It 
was at 
this time that he decided to hold the July 20 meeting with the 
employees to discuss the matter because the insurance options 
had to be acted on.  E.C. stated that in fact the changes to the 
insurance were in the works some time prior to July 20

beca
use he had received the rate increases from the brokers in 
late June or early July and, therefore, shortly before July 20 he 
had determined to begin charging the employees for a contrib
u-
tion to the premiums.  (Tr. 143.)
 
E.C. said that he informed the Union
 


on July 20 at 4 p.m.  E.C. conceded that he made no attempt to 
notify the Union or bargain with it about the insurance change 
other than the 4 p.m. meeting with Navin on July
 
20.
 
E.C. stated that he met with Navin at 4 p.m. on July 20; the 
meeting with employees took place at 4:30 p.m. at the East 
p
lant and was the first of two meetings with them.  According 
to E.C., his meeting with Navin lasted about 10

20 minutes and 
                                        
                  
 
20
 
E.C. said that this was the sole unresolved an
d outstanding issue 
between the Company and the Union.  (Tr. 126.)  However, shown his 
affidavit, E.C. agreed that in it he averred that there were no negoti
a-
tions on health insurance during the spring bargaining sessions.
 
21
 
E.C. said that Natalia Boychenk
o of the Holmes Murphy Insu
r-


new one executed by the parties in July 2010.
 
E.C. identified in GC Exh. 4 the Coventry insur
ance coverage plans 
that he offered the employees on July 20 and 23 and were implemented 
on August 1, 2010.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
496
 
it was
 
cordial business
-
like; no one used heated words or raised 
voices.
 
E.C. said that Navin never told him he could not present the 
coverage proposals to the employees, and specifically never 
told him that he could not directly bargain with the emplo
y-
ees.
22
  
E.
C. also testified that Navin not only did not object to 
his presenting the proposals to the employees, he consented and 
gave him permission to do so for their feedback.  E.C. conce
d-
ed that it was unclear to him whether Navin gave his consent or 
permission 
to implement the proposals.
23
 
E.C. stated that he recalled discussions with Winters about 
the insurance plans, but these occurred sometime after the July 
20 meeting and not in the meeting itself.  E.C. recalled that the 

fice and Winters asked how 

market in general.  According to E.C., he told Winters that the 
market price for the plans was twice as much as what the Co
m-
pany was offering in its proposals for a family
 
in the State of 
Iowa.  E.C. recalled that this conversation took place before he 
received any grievances over the matter from the Union.
 

with Navin perhaps 2 weeks or less after the meeting wit
h the 
employees.  At this meeting, E.C. recalled that the meeting 
concerned health insurance and that only he and Navin were 
present.  According to E.C., Navin asked about the plan and 
whether he had considered other plans and asked if the Union 
could be i
nformed about the insurance plans prior to any dec
i-
sion to renew. E.C. said that the meeting was cordial and bus
i-
ness
-
like.
 
E.C. insisted that the insurance plan he offered to the e
m-
ployees at the July meetings was merely a proposal and not an 
announcement
 
of a change or a fait accompli; the employees 
were given the option to have the Union provide a counterpr
o-
posal.  E.C. conceded, however, that he indeed told them that 
under his proposal they would be expected to pay a portion of 
the insurance premiums go
ing forward and that before the 
meeting the employees had never paid anything toward their 
insurance premiums; the Respondent paid the full premium 
amount.  (Tr. 24

25.)  E.C. testified that in his view what he 
proposed was not a new plan but new pricing f
or the same plan, 
and that if the employees agreed to the new pricing they would 
pay the amounts associated with the one
-
person, two
-
person, or 
family plans.  E.C. denied ever telling the employees that they 
had to choose from these plans or forego coverag
e.
 
E. C. said that he told employees that had already spoken to 
Navin and that he had given him permission to speak with 
them, to present the proposal, to get their feedback; moreover, 
he (E.C.) was amenable to a counterproposal even as late as 
                                        
                  
 
22
 
E.C. identified R. Exh. 4, a copy of the coverage proposals he pr
e-
sented to the employees.
 
23
 
E.C. stated on cross
-
examination that Navin entered t
he room 
where the employees met to receive the insurance proposals on July 20.  


t-
ed on the witness stand that Navin
 
walked into the meeting room and, 
to his recollection, Navin left the room (before the presentation), that 
Navin had already heard the presentation from him (during the 4 p.m. 
meeting).  (Tr. 140

141.)
 
July 20.  E
.C. conceded, however, that August 1, 2010, was the 

he gave them the week of July 26 to make their election b
e-
cause the insurance company needed time to process the e
m-
ployee election forms and
 
also to give them time to consider 
their options.
 
According to E.C., even if the employees did not make an 
election, they probably would have stayed on the plan on which 
they were enrolled, unless they submitted an opt
-
out form.  
E.C. conceded, however, t
he employees who stayed on would 
have been subject to the new pricing arrangements.
24
 
As to the July 23 meeting at the South 
p
lant, E.C. said that 
the insurance agent (Boychenko) gave the same presentation to 
the seven bargaining unit employees there.  He r
ecalled that his 
father (Chuck) and Plant Manager Dale Steele also attended.  
The South 
p
lant employees were also given the week of July 26 
to make a decision.
 
E. C. admitted that the new insurance arrangement was i
m-
plemented on August 1, with all but two 
employees signing up 
under the new plan; deductions from employee paychecks 
started on August 9 or 10 and employees since that time are 
paying 15

20 percent of the total premium costs.
 
Regarding the contract that his father signed on July 23 and 
26, E.C. t
estified that, first, the language (in 
a
rt. 14) dealing 
with health insurance was changed by Navin so that it could be 

per
cent of the premium.  Second, according to E.C., both he 
and his father signed the contract with the understanding that it 
included the health insurance proposals he had offered to the 
employees on July 20 and 23 and that the Union had agreed to 
that under
standing.  E.C. stated that because of this understan
d-
ing, the language of 
a
rticle 14 of the new contract was esse
n-
tially the same as the previous contract
25
 
even though the e
m-
ployees were going to have to pay a portion of the premiums.
 
E.C. acknowledged th


i-
sion to implement changes to the employee health insurance 
benefits and requesting that the Company not do this.  E.C. also 

s management received 


According to E.C, the grievance was not timely according to 
the contract.  E.C. admitted that the Company did not resp
ond 
to the grievance.
 

2010 letter (GC Exh. 8) requesting certain information, but did 
not become aware of it until early in 2011.  According to E.C. 
he did not assign anyone to respond to the request
, and knew of 
no one else in the Company who might have responded to it.
 
                                        
                  
 
24
 
E.C. ultimately conceded that as a practical matter
, he offered the 
employees three choices

Coventry Plans A and B, or no insurance 
through the Company.  (Tr. 33.)
 
25
 
This latter response derived from my asking E.C. why his health 
insurance proposals given at the meetings on July 20 and 23 did not 
appear in
 
the contract that Chuck and Navin signed on July 23 and 26.  
It is also noteworthy that E.C. testified that he was not aware that the 
new agreement signed on July 26, 2010, was retroactive to April 1, 
2010.
 
 DES MOINES COLD STOR
AGE
,
 
INC
.
 
 
497
 
Sandy Trimnell testified that she is employed by Des Moines 
Cold Storage and has been with the Company for about 26 
years and currently serves as the controller; Trimnell said that 
he
r responsibilities and duties include doing the payroll, ha
n-
dling the various accounts, and preparing financial statements.
 
Trimnell stated that prior to August 1, 2010, the bargaining 
unit employees did not pay anything towards their health insu
r-
ance cove
rage.  However, after August 1, she was instructed to 

amount for health insurance premiums.
 
Trimnell recalled that while she had no role in the decision to 
institute the deductions, she did meet with E.
C. and Chuck in 
August when the health insurance policy was renewed.
 
Trimnell also recalled a July meeting (she was not sure of the 
precise date) with the East 
p
lant employees, and that while she 
offices at the South 
p
lant, she attended this meeting.  Trim
nell 
stated that there were discussions about health insurance for all 
of the employees and that E.C. spoke to the issues.  Trimnell 
testified that she saw Navin at this meeting, that he was seated 
perhaps between 8

12 feet from her. Trimnell noted that sh
e 

26
 
Krista Larsen testified that she is employed by the Respon
d-
ent at the East 
p
lant where she serves as the office manager.  
Larsen recalled attending a meeting of employees in July 2010 
whereat E.C.
 
discussed health insurance options.  Larsen said 
that the meeting lasted about a half
 
hour.
 
Larsen further testified that on the day of the meeting, she 
observed Navin and E.C. conversing in the hallway before the 
commencement of the meeting; she did not 
hear what they were 
talking about.  According to Larsen, she was at the back of the 
break room and saw Navin standing just inside the doorway 
separating the hallway and the break room.
 

employee health 
insurance (GC Exh. 4) and stated this was the 
proposal discussed at the meeting.  Larsen testified that she 
observed E.C. discussing this proposal with Navin before the 
start of the meeting.
 
Larsen went on to say that she saw Navin
27
 
in at
tendance at 
the meeting at least for a portion of the meeting; Larsen stated 
that Winters also attended this meeting.  Larsen said that she 
could not recall either man asking any questions of raising any 
objections at this meeting.
 
VIII
.
  
CONTENTIONS OF TH
E PARTIES
 
The General Counsel first asserts that health and medical 
benefits are mandatory subjects of bargaining and therefore 

with the authorized representative of its employees in good 
faith.  
And, second, any employer that unilaterally changes and 
                                        
                  
 
26
 
On cross
-
examination, Trimnell said that the m
eeting she attended 
was certainly in July and believed it was the second meeting about 
health insurance.  She insisted that the meeting took place at the East 
plant, that she only attended one meeting.  Trimnell also insisted that 
Navin was present during 
the meeting, and she stayed for the entire 
meeting.  [Note:  While Trimnell did not physically identify Navin on 
the record, I saw her look in his direction as she testified about his 
presence at the meeting.]
 
27
 
Larsen identified Navin at the hearing.
 
implements a mandatory subject not only without giving notice 

-
bargaining representative, but also 
without giving the representative an opportunity to bargain over 
the prop
osed changes, violates Section 8(5) and (1) of the Act.
 
The General Counsel contends that the credible evidence o
f-
fered mainly through Navin but also Winters indisputably e
s-
tablishes that the Respondent violated Section 8(a)(5) by un
i-
laterally implementing
 
a new health insurance plan that resulted 
in a change of benefits, that is, requiring unit employees to pay 
a portion of their health insurance premiums, in contravention 
of the existing contract, and without giving the Union (suff
i-
cient) notice and oppor
tunity to bargain.  She notes that the 
Respondent significantly made the change to the health insu
r-
ance in the absence of a lawful impasse in the negotiations.
 
The General Counsel submits that the contract covering the 
period April 1, 2010, to March 31, 20
13, was in force and e
f-
fect as of May 2010 when the parties completed their negoti
a-
tions and each had ratified the deal.  As proof, she notes that the 
unrebutted evidence showed that the renegotiated wages under 
this agreement were in place and being recei
ved by the unit 
employees as of the April 1, 2010 commencement date.
 
The General Counsel also contends that the Respondent did 
not establish economic necessity to justify its unilateral modif
i-
cation of the agreement on August 1 because the Company did 
not 
demonstrate that the health insurance costs presented an 
economic exigency that was unforeseeable .  On this point, she 
notes that E.C. evidently knew that premium rates were going 
up, but he simply did not prepare for this contingency during 
the negotiati
ons or before the new contract was agreed on and 
approved in May, and signed off on in July.  Worse, E.C. did 
not bother to inform the Union at any time during the negoti
a-
tions that health insurance could be problematic.  E.C. admitted 
that neither he (nor
 
his father) raised the issue in the negoti
a-
tions prior to July.
 
The General Counsel contends that the Respondent violated 
the Act also by attempting to bypass the Union and bargain 
directly with it by calling meetings with the unit employees 
without reaso
nably and timely consulting with and inviting the 
Union to attend and participate.  At the meetings, she contends, 
E.C. handed out the new insurance plan options to the emplo
y-
ees and instructed them to choose one for which they would, 
contrary to their agr
eement, now have to pay premiums.  The 
General Counsel submits this unlawful act was essentially e
x-

return the signed forms or lose their insurance.
 
The General Counsel asserts that on bottom,
 
E.C. gathered 
the unit employees, engaged them directly in the proposal, and 
then implemented it

all without sufficient notification to the 
Union and inviting its participation at the meeting.  The Ge
n-
eral Counsel contends this action constituted an imper
missible 
bypassing of the Union and direct dealing with represented 
employees.
 
Turning to the alleged failure to provide information charges, 
the General Counsel argues that the law is crystal clear in that 
an employer has a duty to furnish relevant reques
ted info
r-

-
bargaining repr
e-
sentative so that the representative can adequately perform its 
duties to the employees.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
498
 
Noting that where the sought information is related to the 
terms and conditions of the unit empl
oyees, here health insu
r-
ance benefits, the Board considers such information presum
p-
tively relevant.
 

August 24, 2010, clearly sought information relevant and ne
c-

rievance relative to the 
health insurance issue.
 
The General Counsel submits that E.C., who testified that he 
was responsible at the time for the operations of the Company, 
admitted to having seen the information request but took abs
o-
lutely no action to pr
ovide the information or explain why he 
was not providing it.  The General Counsel contends that this 
failure was violative of Section 8(a)(5) of the Act.
 
The Respondent asserts that the Union and, of course, the 
Company were fully aware that health insura
nce costs had b
e-
come prohibitive and that at some point employees had to start 
paying a portion of the premium costs.  Contrary to the General 
Counsel, the Respondent contends that Navin and E.C. did 
indeed bargain and in good faith prior to presenting the
 
issue to 
the gathered unit employees in July.  Moreover, and again co
n-
trary to the General Counsel, the Respondent asserts that Navin 

pay a small portion of the premiums for their health coverage
.
 
The Respondent contends that in point of fact, the collective
-
bargaining agreement was not signed until after both employee 
meetings

on July 26

and that the Union and the Company 
clearly had reached a meeting of the mind, an understanding, 
that the unit 
employees would be making a contribution toward 
the premium costs.  The Respondent submits that if, as Navin 
seemed to be saying, the Union did not have this understanding, 
he should have written this into the contract.
 
Conceding that health insurance is a
 
mandatory subject of 
collective bargaining, the Respondent, nonetheless, submits that 
the Union gave no clear indication to E.C. that it believed the 
Company was failing or refusing to bargain over the issue.  The 
Respondent contends that E.C. believed th
at if there were an 
issue, the Union could or should have made a counterproposal; 
but the Union did not.  Accordingly, the Respondent contends 
that  E.C. rightly believed that his discussions with Navin prior 
to the meeting constituted sufficient and legit
imate

good 
faith

bargaining with adequate notice to the Union prior to the 
employee meetings.
 
In essence, the Respondent contends that the Company did 
not breach the contract because the Union did not establish that 
the Company actually agreed to pay 100 p
ercent of the health 
insurance premiums effective August 1, 2010.  The Respondent 

gave him assurances that the Company would continue to pay 
the entirety of the health premiums should be discredite
d, esp
e-
cially since E.C. denied any such agreement.
 
The Respondent concludes that there was no unilateral action 
on its part regarding the health insurance issue, that in point of 
fact there was an understanding and agreement by the parties 
on the subject,
 
arrived at mutually with notice and after ba
r-
gaining, that the employees would contribute a part of the pr
e-
miums.  The Respondent contends that it did not violate the Act 
in any respect regarding the health insurance issue.
 
Turning to the remaining compla
int allegation dealing with  
(presumably) the failure to provide information, the Respon
d-

e-

28
 
Applicable Legal Principles
 
Section 8(a)(5) 
of the Act states that an employer must ba
r-
gain collectively with the representatives of its employees and 


medical benefits constitute 
mandatory subjects of bargaining, 
and it is therefore unlawful for an employer to change health 

E.
 
I. 
DuPont De Nemours, Louisville Workers
, 355 NLRB 
1084, 
1094 
(2010), citing 
Mid
-
Continent Concret
e
, 336 NLRB 258 
(2001), enfd. 308 F.3d 859 (8th Cir. 2002).  Furthermore, an 

with employees constitutes a violation of Section 8(a)(5) and 
(1) of the Act.  
United Cerebral Palsy of New York Cit
y, 
347 
NLRB 603, 608 (2006).
 
The Respondent must hold to a clear and unmistakable duty 
under the Act to bargain in good faith.  The Board has found 
that dilatory and evasive negotiation tactics, such as the failure 
to express a willingness to bargain or meet 
at reasonable times, 
are evidence of subjective bad faith.  See 
J & C Towing Co.
29
 
Notably, consistent with Section 8(a)(5), Section 8(d) of the 

e-
frain from modifying the contract without complying 
with the 

Oak Cliff
-
Golman 
Baking Co.
, 202 NLRB 614, 616 (1973).  Section 8(a)(5) and 


and 

-
faith 
impasse in bargaining.  
Milwaukee Spring II
, 268 NLRB 601, 
602 (1984).  Section 8(d) imposes an additional requirement 
when a collective
-
bargaining agreement is in effect and an e
m-
ployer seek

n-
tained in the contract; [In such a case] the employer must obtain 

 
Unless a legitimate (good
-
faith) impasse is reached, emplo
y-
ers may not make unilate
ral changes to the collective
-
bargaining agreement.  The Supreme Court has held that an 

pose a violation of Section 8(a)(5).  Unilateral change is d
e-

iate which fru
s-

NLRB v. Katz
, 369 U.S. 736, 743 (1962).  An employer may 
                                        
                  
 
28
 
Th

r-
mation request allegations.  At the risk of some speculation on my part, 
it seems that the Respondent contends that since the grievance was 

 
information 
requested based on it was improper and the Respondent was not bound 
to honor the information request.  The Respondent cited no legal a
u-
thority on this point if indeed this was its argument.
 
29
 
307 NLRB 198 (1992).  In 
J & C Towing Co
.
,
 
the
 
Boar
d found 
that the employer engaged in bad
-
faith bargaining, describing the e
m-

-

to the meeting and then dragging its feet in addressing specific topics 
during the negotiations.
 
 DES MOINES COLD STOR
AGE
,
 
INC
.
 
 
499
 
not make a unilateral change to a term or condition of emplo
y-
ment before reaching a good
-
faith impasse in bargaining, an
d 

r-
gaining to impasse, it effects a unilateral change of an existing 

Litton Fin
ancial
 
Printing 
Div. v. NLRB
, 501 U.S. 190, 198 (1991).  An impasse occurs at 

at point in time of negotiations when the parties are warran
t-
ed in assuming that further bargaining would be futile . . . .  

PRC Recording Co.
, 280 NLRB 615, 635 (1986); 
Truserv 
Corp. v. N
LRB
, 254 F.3d 1105, 1114 (2001).
 

of mandatory bargaining under Section 8(d)
 
of the Act is a 
violation of the duty to bargain collectively, as required by 
Section 8(a)(5) of the Act.  
NLRB v. Kat
z
, 369 U.S. 736 (1962).  
Insurance benefits for employees are considered among those 
matters that are subjects of mandatory bargaining, and an e
m-

an unfair labor practice.  
Chemical & Workers 
Local 1 v. Pitt
s-
burgh Plate Glass Co.
, 404 U.S. 157 (1971).
30
  
Any material, 
substantial, or significant changes made by an employer to an 

violative of Section 8(a)(5) and (1) if that employer h
as not first 

an opportunity to bargain.  
Pioneer Press
, 297 NLRB 972, 976 
(1990).
 
In 
Disneyland Park
,
31
 
the Board set out long
-
established 
principles applicable to information request cases brough
t u
n-
der Section 8(a)(5) and (1) of the Act.
 
An employer has the statutory obligation to provide, on r
e-
quest, relevant information that the union needs for the proper 
performance of its duties as collective
-
bargaining represent
a-
tive.  
NLRB v. Truitt Mfg. Co
.
, 351
 
U.S. 149, 152 (1956); 
NLRB 
v. Acme Industrial Co.
, 385 U.S. 432, 435

436 (1967).  
Detroit 
Edison Co. v. NLRB
, 440 U.S. 301 (1979).  This includes the 
decision to file or process grievances.  
Beth Abraham Health 
Services
, 332 NLRB 1234 (2000).
 
Where 

employees in the bargaining unit, that information is presum
p-
tively relevant and the Respondent must provide the info
r-
mation.  However, where the information requested by the u
n-
ion is not presumptively r

bargaining representative, the burden is on the union to demo
n-
strate relevance.  
Sunrise Health & Rehabilitation Center
, 332 
NLRB 1304 (2000).  
Associated Ready Mixed Concrete
, 318 
NLRB 318 (1995), enfd. 108 F.3d 1182 
(9th Cir. 1977); 
Pfizer, 
Inc.
, 268 NLRB 916 (1984), enfd. 736 F.2d 887 (7th Cir. 
1985).  A union has satisfied its burden when it demonstrates a 
reasonable belief, supported by objective evidence, that the 
requested information is relevant.  
Knappton 
Maritime Corp.
, 
292 NLRB 236, 238

239 (1988).
 

explanation of relevance must be made with some precision; 
                                        
                  
 
30
 
If it is 
argued that the Union has waived its right to bargain over 
such mandatory subjects, the waiver must be clear and unmistakable.  
Metropolitan Edison Co. v. NLRB
, 460 U.S. 693, 708 (1983).
 
31
 
350 NLRB 1257 (2007).
 
and a generalized conclusionary explanation is insufficient to 
trigger an obligation to 
supply information.
32
 
The Board has held that  information concerning bargaining 
unit employees is presumptively relevant and is required to be 
produced.  
Contract Flooring System
, 344 NLRB 925, 938 
(2005).
 
Where the information sought concerns the filing o
r pr
o-
cessing of grievances, the requesting union is entitled to the 
information in order to determine whether it should exercise its 
representative function in the pending grievances, or whether 
the information will warrant further processing of the grieva
nce 
or bargaining about the matters involved with the grievance.  
Ohio Power Co.
, 216 NLRB 987 (1975), enfd. 531 F.2d 138 
(6th Cir. 1976).
 
Accordingly, a union is entitled to relevant information du
r-
ing the term of a collective
-
bargaining agreement to eval
uate or 
process grievances and to take whatever other bona fide actions 
are necessary to administer the collective
-
bargaining agre
e-
ment.  
Reno Sparks Citilift
, 326 NLRB 432 (1998).
 
The Board uses a broad, discovery
-
type standard in dete
r-
mining the relevanc
e of requested information.  Potential or 

obligation to provide information.  Id.  To demonstrate rel
e-
vance, the General Counsel must present evidence either (1) 
that the union demonstrated rel
evance of the nonunit info
r-
mation,
33
 
or (2) that the relevance of the information should 
have been apparent to the Respondent under the circumstances.  
See 
Allison Co.
, 330 NLRB 1363, 1367 fn. 23 (2000); 
Brazos 
Electric Power Cooperative, Inc.
, 241 NLRB 101
6

1019 
(1979), enfd. in relevant part 615 F.2d 1100 (5th Cir. 1980).  
Absent such a showing, the employer is not obligated to pr
o-
vide the requested information.
 

outside the bargaining unit, thereby 
making the burden or r
e-
quirement that it demonstrate relevance of the information 

essentially only requiring a showing of probability that the 
desired information is relevant and that it would b
e of use to the 
union in carrying out its statutory duties and responsibilities.  
NLRB v. Acme Industrial Co.
, supra at 437.
34
 
                                        
                  
 
32
 
Island Creek Coal
, 293 NLRB 480, 490 fn. 19
 
(1989).  See 
Schrock Cabinet Co.
, 339 NLRB 182, 182 fn. 6 (2000).  It should be 
noted that the obverse side of this legal coin requires the employer from 
whom information is sought to substantiate the claimed basis for no
n-
production, seek a narrowing or c

is overly broad, burdensome, or presents undue financial burden; and 
seek protection if the production involves confidential (proprietary) 
information.  See 
Island Creek Coal Co.
, supra.  
Pulaski Construction 
Co.
, 
345 NLRB 931 (2005), 
Watkins Contracting Inc.
, 335 NLRB 22 
(2001), 
Earthgrains Baking Co.
, 327 NLRB 222 (2001), 327 NLRB 
605 (1999).
 
33
 
The Board noted further in 
Disneyland Park
 
that it will apply a 
uniform standard for evaluating the relevance of informat
ion requests 
involving matters outside the bargaining unit.
 
34
 
See also 
St. George Warehouse, Inc.
, 341 NLRB 904, 925 (2005), 
citing 
Hertz Corp.

showing of relevance was deemed not exceptionally heavy and would
 
be satisfied by some initial but not overwhelming demonstration by the 
union.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
500
 
Discussion and Conclusions
 

n-
tract as of July 20 and 23, 2010, was not 
finalized because one 
item

the health insurance

was not resolved.  Because the 
contract was not formerly in place, the Respondent contends 
that it was free to propose and make adjustments governing the 

e R
e-
spondent believes that it gave sufficient notice to the Union on 
July 20 prior to the first employee meeting, discussed the ma
t-
ter prior to the meeting with the Union, and obtained the U
n-

the 
assembled unit members.  Having taken all of the reason
a-
ble steps one could associate with the duty to bargain in good 
faith, that is, giving prior notice, actually bargaining over the 
matter, and then seeking and obtaining permission from the 
Union to spe

proposal, the Respondent asserts it did not violate the Act.
 

e-
quested by the Union, the Respondent, at least according to 
E.C., contends the grievance 
was filed untimely under the pa
r-

to provide the requested information based on the noncompl
i-
ance with the agreement.
35
 
I have considered this defense which, in large measure 
would require me to di
scredit the testimony of the union repr
e-
sentatives, Navin and Winters, something I decline to do. First
,
 
I found that Navin and Winters, but primarily Navin, were both 
exceptionally credible witnesses and, moreover, the records 
essentially corroborated the
 

 


c-
counts was a very good one, amicable and longstanding.  It 
seems that over the decades the parties had so little in t
he way 
of contract
-
related disputes that Navin, a relative newcomer to 
the negotiations, viewed the shop as low pressure.  Winters, a 
15
-

n-
agement
-
labor relationship.  In point of fact, at least as to t
he 
health insurance matter according to Winters, the Company had 
always paid 100 percent of the insurance premiums during the 
15 years he has worked for the Company.
 
Given this good and stable relationship, it seems unlikely to 
me that the parties had not 
come to an enforceable agreement 
by July 20, 2010.  I note that at the time of the proposed chan
g-
es by E.C., the parties were not in ongoing negotiations which, 
as Navin said, had concluded in May.  Even E.C. admitted that 
during the negotiations, the part
ies did not really discuss health 

testimony that aside from his suggestion about the Central 
States plan, the Respondent (Chuck and E.C.) did not propose 

lth insurance benefits 
or the method by which health insurance premiums would be 
paid.
 
I also credit Navin who stated that the contract for 2010

2013 was ratified and in full force and effect as of May 2010.  
                                        
                  
 
35
 
The Respondent, I should note, did not articulate its defense pr
e-
cisely as I have set out.  This is my interpretation of the position taken 
by the Company.
 
Notably, on this point, he stated without contr
adiction that the 
negotiated wage increases under the new contract had been 
received by unit members; Winters, an employee who would 
know also, testified again without contradiction that he had 
received the new wage rates.
 
I note also that E.C. did not con
tend that the parties had 
reached an impasse on the health insurance matter, and clearly 
on this record none was reached, at least not in any formal way 
that would alert the Union that the insurance premiums were an 
issue for the Company.
 
On bottom, it see

2010

2013 contract was already in place prior to July 23 or 26, 
2010, the days on which the parties formally signed the doc
u-
ment.  I note on this score that 
a
rticle 14 of the new contract 
was essentially identica
l to that of the previous (2007

2010) 
contract with exception of the omission of some language 
whose absence Navin credibly explained.
 
E.C. testified that the essentially unchanged language r
e-

 
members would now have to pay something toward the prem
i-
ums.  The weakness of this position is exposed in that if there 

employees were to pay is not clearly stated.  It defies common 
sense to thin
k that the parties with a long
-
term relationship 
would leave such an important matter to a vague notion as to 
what the employees would be required to contribute.
 
This is not set out in the agreement because, as I view the 
matter, the new contract as agreed
 
upon did not require any 
contributions from the unit members just as it had not in the 
past.  In my view, the Respondent unilaterally changed the 

n-
ing


prem
i-
ums

effective about August 1, 2010.  In so doing, the R
e-
spondent violated Section 8(a)(5) of the Act.
 

a half
-
hour prior to the July 20 employee meeting, it satisfied 
its duty to provide noti
ce to the Union of the proposed changes 
and at the same time give the Union an opportunity to bargain 
over the matter, I would find and conclude that the Respondent 
did not meet its good
-
faith bargaining obligations.
 
First, the Respondent did not on its ow
n volition notify 
Navin.  I believe Navin only found out about the first meeting 
because Winters alerted him.  Navin, out of duty, went to the 
plant and discussed the matter with E.C.  However, I believe 

rely to 

and persistence in going forward with his plan.  Under these 
circumstances, to include a half
 

provided no real opportunity to bargain over the proposal, co
u-

with the meeting and broach the proposed changes, I would 
find and conclude that the Respondent did not bargain in good 
faith and violated the Act.
 

e E.C. permi
s-
sion to deal directly with the unit members of the issue.  Co
n-

attending the July 20 meeting for the reasons he stated.  As to 
the testimony of witnesses Larsen and Trimnell, bot
h of whom 
 DES MOINES COLD STOR
AGE
,
 
INC
.
 
 
501
 
claimed that Navin attended one of the two employee meetings, 
I believe they were simply mistaken.
 
Clearly Navin was onsite on July 20, speaking with E.C. in 
the hallway outside of the breakroom where the meeting was 
shortly to take place.  Larse
n and Trimnell probably observed 
him at the time and wrongfully concluded that he attended the 
meeting. 
 
Notably, Trimnell believed she observed Navin at the second 
meeting on July 23 when the record clearly established that 
Navin came to the East 
p
lant on
 
July 20.  On the other hand, 

i-
bly Navin left the plant but instructed him to report on the 
meeting.  All in all, Navin in my mind did not grant E.C. pe
r-
mission to broach the proposal to the uni
t members and in that 
respect, E.C. improperly directly dealt with the unit members in 
violation of the Act.
 
This brings me to failure to provide information allegations.  
Notably, it is undisputed that the Union filed a grievance over 

ions on or about August 9 or 10.  Again in 
service to my earlier findings, this grievance is inconsistent 
with any contention that the Union gave permission to the R
e-
spondent to broach health insurance proposals to the unit or that 


agreed to the health insurance premium contribution.  Both 

decision to pursue the grievance.  Furthermore, Winters cred
i-
bly explained his decision to wait until 
the Company made 
initial deductions for the health insurance premiums.
 
I note that the new contract (2010

2013) requires in 
a
rticle 9 
that all grievances must be put in writing within 7 working days 
from the day the cause for the grievance occurred and sig
ned by 
the aggrieved employee.  This change to the employee contr
i-
butions for health insurance were to become effective August 1, 
2010, a Sunday.  Winters filed his grievance on August 11, the 
day after the first deductions were made from his paycheck.  
Th
e seventh working day for purposes of filing grievances was 
arguably August 10.  In this regard, Respondent could have 
determined that the grievance was indeed untimely.  However, 
in my view, that is a moot point because the Respondent made 
absolutely no r
eply or response either to the grievance or the 
information request based thereon on August 24, 2010.  Any 
defense to the information request should have been made at 
that time.  The Respondent, however, chose not to respond to 
the grievance as well as inf
ormation request based thereon.
 
As to the information request, I would find and conclude that 

u-
ties to the bargaining unit as its exclusive representative.  A
c-
cordingly, I would find and conclude 
that the Respondent vi
o-
lated Section 8(a)(5) and (1) of the Act by not providing the 
information requested by the Union on August 24, 2010. 
 
C
ONCLUSIONS OF 
L
AW
 
1. The Respondent, Des Moines Cold Storage, Inc.
,
 
is an 
employer engaged in commerce within the 
meaning of Section 
2(2), (6), and (7) of the Act.
 
2. The bargaining unit as described in the collective
-
bargaining agreement between the Respondent and the unit 
effective April 1, 2010, through March 31, 2013, is an appr
o-
priate unit for collective 
bargaining within the meaning of Se
c-
tion 9(b) of the Act.
 
3. The Union, General Team and Truck Drivers, Helpers and 
Warehousemen, Local 90
,
 
is a labor organization within the 
meaning of Section 2(5) of the Act and has been recognized in 

ent as the designated exclusive collective
-
bargaining representative of the unit as stated above.
 
4. The Respondent violated Section 8(a)(5) and (1) of the 
Act by:
 
(a) 
B
ypassing the Union and directly dealing with unit e
m-
ployees concerning their health ins
urance benefits and unilate
r-
ally offering unit employees new health insurance options.
 
(b) 
U

c-
tive
-

or opportunity to bargain over the modification
.
 
(c) 
U

health insurance benefits without first notifying the Union, 
giving it an opportunity to bargain, and bargaining in good faith 
to impasse.
 
(d) 
F
ailing and refusing to timely provide the Union with th
e 
information requested by it in a letter dated August 24, 2010, 
sent to and received by the Respondent on about August 26, 
2010.
 
The aforesaid unfair labor practices affect commerce within 
the meaning of Section 2(6) and (7) of the Act.
 
T
HE 
R
EMEDY
 
Having 
found that the Respondent engaged in unfair labor 
practices, I recommend that the Respondent cease and desist 
therefrom and take additional affirmative action necessary to 
effectuate the policies of the Act.
 
Having found that the Respondent violated Sectio
n 8(a)(5) 
and (1) of the Act by unilaterally modifying the terms of the 

-
bargaining agreement regarding the unit 

Respondent to restore to bargaining unit employees, at the U
n-

e-
fore the Respondent unlawfully changed such coverage in A
u-
gust 2010; to make all bargaining unit employees whole for all 

unlawful unil
ateral change plus daily compound interest as 
prescribed in 
Kentucky River Medical Center
, 356 NLRB No. 8 

n-
formation called for in its August 24, 2010 letter.
 
[Recommended Order omitted from publi
cation.]
 
 
 
